UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8118


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FRANCISCO DURAN AVILA, a/k/a J. Trinidad Cervantez-R,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:06-cr-00270-JAB-1; 1:08-00715-JAB-DPD)


Submitted:   June 1, 2010                  Decided:     June 7, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Francisco Duran Avila, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Francisco       Duran     Avila      seeks     to    appeal       the    district

court’s orders accepting the recommendation of the magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion, and denying his motion for reconsideration.                                      The

orders    are    not       appealable     unless      a     circuit     justice        or     judge

issues a certificate of appealability.                         28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies     this      standard      by

demonstrating         that     reasonable           jurists     would      find        that     the

district       court’s      assessment      of       the    constitutional            claims    is

debatable       or    wrong.        Slack   v.       McDaniel,       529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.          We    have    independently           reviewed       the    record       and

conclude       that    Avila       has    not       made      the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3